Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-16 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-16 of prior U.S. Patent No. 11101187 (hereinafter Pat-87). This is a statutory double patenting rejection.

Allowable Subject Matter
Claims 1-16 would be allowable if overcome the statutory type (35 U.S.C. 101) double patenting rejection. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a deep well region of the second-conductivity-type that is formed in a region between the first body region and the well region in the surface layer portion of the main surface and that is deeper than the dummy trench gate structure; and wherein a width of the deep well region is greater than a width of the dummy trench gate structure”. 

Regarding claim 15. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a deep well region of the second-conductivity-type that is formed in a region between the first body region and the well region in the surface layer portion of the main surface and that is deeper than the first trench gate structure and the second trench gate structure; and wherein a width of the deep well region is greater than a width of the first trench gate structure and a width of the second trench gate structure”. 

Regarding claim 16. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a deep well region of the second-conductivity-type that is formed in a region between the first body region and the well region in the surface layer portion of the main surface and that is deeper than the first trench gate structure and the second trench gate structure; a width of the deep well region is greater than a width of the first trench gate structure and a width of the second trench gate structure”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826